Citation Nr: 0701889	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-14 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for United States Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in July 1995.  The appellant 
asserts that during World War II the decedent served in the 
Philippine Commonwealth Army, including with recognized 
guerillas, in the service of the United States Armed Forces 
in the Far East (USAFFE).

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO denied the appellant's claim 
for VA death benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2005 letter, the RO advised the appellant that 
her appeal was being transferred to the Board for appellate 
review.  She was further informed that, among other things, 
she could appoint a representative within 90 days of the 
October 2005 letter.  In December 2005, the Board received a 
letter from the appellant indicating that she wished to 
appoint American Defenders of Bataan and Corregidor, Inc. as 
her representative.  In order to afford the appellant the 
right to representation, the Board believes the case must be 
returned to the RO so that the appropriate appointment of 
representation can be completed by the appellant and her 
claims file reviewed by her representative with an 
opportunity to submit argument on the appellant's behalf.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with a VA Form 21-22 so that she may 
complete and return it to the RO to 
effectively appoint American Defenders of 
Bataan and Corregidor, Inc. as her 
representative.  If the appellant does 
return a signed VA Form 21-22, then the 
claims file should be made available to 
that organization for review and for 
submission of argument on the appellant's 
behalf.   

2.  The RO should then review the claims 
file.  After completion of any additional 
development which may be necessary, the 
RO should determine if the benefit sought 
can be granted.  If the appeal remains 
denied, then the appellant (and her 
representative if she has appointed one) 
should be furnished an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The appellant, and her representative if one is appointed, 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



